                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


  JEFFREY AYERS,                                              Civil Action No. 17-4560 (MCA)

                           Petitioner,

           v.                                                            OPINION

  STEVEN JOHNSON, et at.,

                          Respondents.



    I.          INTRODUCTION

          This matter has been opened to the Court by the State’s filing of a motion to dismiss the

 Petition as untimely under The Antiterrorism and Effective Death Penalty Act (“AEDPA”)
                                                                                        of
 1996, Pub. L. No. 104-132, lit. I,   §   101 (1996). Because Petitioner has not provided enough

evidence to support his assertion that he handed his petition to prison officials for filing within

the one-year limitations period or provided a valid basis for equitable tolling, the Court will grant

the motion to dismiss the Petition as untimely and declines to issue a certificate of appealability.

    II.         FACTUAL BACKGROUND & PROCEDURAL HISTORY

          Petitioner’s Judgment of Conviction is dated August 6, 2009.        (ECF No. 6-7, Ex. B.)
Petitioner appealed, and on May 20, 2011, the Appellate Division affirmed Petitioner’s conviction

and sentence. (ECF No. 6-8, Ex. C.) On November 14, 2011, the New Jersey Supreme Court

denied the petition for certification. (ECF No. 6-9, Ex. D.) On January 9, 2012, Petitioner filed
                                                                                                  a
pro se petition for post-conviction relief (ECF No. 6-10, Ex. E.) On September 26, 2013,
                                                                                         the
PCR court granted the petition in part and vacated his sentence. (ECF No. 6-11, Ex. F.) The PCR

court also granted the State’s motion for a stay pending an appeal, (ECF No. 6-12, Ex. G), and, on
July 25, 2014, the Appellate Division reversed the PCR court’s decision and reinstated Petitioner’s

conviction and sentence. (ECF No. 6-13, Ex. H.) On January 7,2015, the New Jersey Supreme

Court denied the petition for certification. (ECF No. 6-14, Ex. I.)

        Petitioner submitted a petition for writ of habeas corpus dated June 9. 2017. (ECF No. 1,

Pet, at 16.) Together with his Petition, Petitioner submitted a letter asserting that he mailed his

initial habeas corpus petition (“the 2015 Petition”) and the five-dollar filing fee on July 31,2015.

(ECF Nos. 1, Pet. at 29; 1-2). Petitioner also submitted copies of letters he wrote to the Clerk of

the Court, dated January 8, 2016, July 26, 2016, and April 7, 2017, but only the April 7, 2017

letter is stamped received of the Clerk’s Office. (ECF No. 1-2, at 1-6.) Because there was no

record of the 2015 Petition or the 2016 follow-up letters, and the current Petition dated June 9,

2017 was submitted beyond the one-year limitations period established by AEDPA, the Court

directed Petitioner to show cause as to why the Petition should not be dismissed as untimely.

The Court directed Petitioner to submit (I) a signed and dated copy of the July 31, 2015 petition,

(2) proof of postage and any other evidence showing the date on which he handed his petition to

prison officials for filing, and (3) a certification sworn under penalty of perjury stating the date

on which he handed his original habeas petition to prison officials for filing. (ECF No. 2.)

        In response to the Order to Show Cause, Petitioner submitted a signed typewritten petition

dated July 31,2015, and a sworn certification stating that he placed the 2015 Petition in the mailing

system on July 31, 2015. (ECF No. 3.) He did not, however, submit any prison records, such as

his prison account statement, showing the relevant deductions for postage or payment of the filing

fee in connection with the July 31, 2015 petition or the January 8, 2016 and July 26, 2017 follow

up letters. In his response, Petitioner further asserts that he relies on paralegals to prepare his

filings and that he has no other evidence that he mailed the petition in July 2015. Petitioner also



                                                  2
asserts that he believed his petition was in the hands of the District Court but does not explain why

he is unable to provide any records, such as his prison account statement, to show that the 2015

Petition was mailed on or about July 31, 2015. Petitioner also asks the Court to afford him

equitable tolling due to extraordinary circumstances and asserts that he has a credible claim of

actual innocence. (See Ed.)

           Upon review, the Court reserved on the issue of timeliness, and directed Respondents to

answer the Petition, L e., ECF No. 1.1 (See ECF No. 4.) On March 8, 2019, Respondent filed a

motion to dismiss the Petition as untimely. (ECF No. 6.) Petition did not submit a reply.

    III.      ANALYSIS

           The AEDPA, which amended the standards for reviewing state court judgments in federal

habeas petitions tiled under 28 U.S.C.   § 2254, was enacted on April 24,   1996. Because the

Petition in this case was filed after its effective date, AEDPA is applicable to this case. See

Werts v Vaughn. 228 F.3d 178, 195 (3d Cir. 2000).

           Respondents assert that the Petition is untimely under AEDPA, which requires a state

prisoner file his or her federal habeas petition within one year after his or her conviction becomes

final. Specifically, AEDPA provides that:

                 (d)(1) A 1-year period of limitation shall apply to an application
                  for a writ of habeas corpus by a person in custody pursuant to the
                 judgment of a State court. The limitation period shall run from the
                  latest of—



‘In the Order to Answer, the Court noted that Petitioner failed to comply with the Court’s prior
Order and had not provided enough evidence that he originally submitted the 2015 Petition to
prison officials for filing on July 31, 2015. (Id.) The Court warned Petitioner that he must
provide any additional proof he has that he handed his petition to prison officials for filing on
July 31, 2015 and mailed follow’ up letters to the Clerk’s Office in 2016 in connection with the
2015 Petition. The Court also informed Petitioner that he may make any arguments for equitable
tolling. (Id.)


                                                  3
                  (A) the date on which the judgment became final by the conclusion
                  of direct review or the expiration of the time for seeking such
                  review;
                  (B) the date on which the impediment to filing an application
                  created by State action in violation of the Constitution or laws of
                  the United States is removed, if the applicant was prevented from
                  filing by such State action;
                  (C) the date on which the constitutional right asserted was initially
                  recognized by the Supreme Court, if the right has been newly
                  recognized by the Supreme Court and made retroactively
                  applicable to cases on collateral review; or
                  (D) the date on which the factual predicate of the claim or claims
                  presented could have been discovered through the exercise of due
                  diligence.
                  (2) The time during which a properly filed application for State
                  post-conviction or other collateral review with respect to the
                  pertinent judgment or claim is pending shall not be counted toward
                  any period of limitation under this subsection.

28 U.S.C.   §   2244(d).

        Under     § 2254(d)(1)(A), the conclusion of direct review occurs when the Supreme Court
of the United States affirms a conviction on the merits on direct review or denies a petition for a

writ of certiorari; where a prisoner chooses not to seek a writ of certiorari, then the conviction

becomes final when the time for filing a certiorari petition expires. See Jimenez v. Quarterman,

555 U.S. 113, 119, (2009) (applying this principle to petitioner filed under    §   2254).

Furthermore, under 28 U.S.C. 2241 (d)(2),”[tjhe time during which a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of limitation under this section.” This

exception to the one-year limitation period is known as statutory tolling and provides that the

one-year limitations period is tolled during the time a properly filed application for post

conviction relief is pending. See Merritt v. Blame, 326 F.3d 157, 161 (3d Cir. 2003). To fall

within the AEDPA tolling provision, the petition for state post-conviction review must have been

                                                    4
both pending and “properly filed.” Fahy v Horn, 240 F.3d 239, 243 (3d Cir.), cert. denied, Horn

v. Fahy, 534 U.S. 944 (2001). However, “the time during which a state prisoner may file a

petition for writ of certiorari in the United States Supreme Court from the denial of his state post-

conviction petition does not toll the one-year state of limitations under 28 U.S.C.   §   2244(d)(2).”

Stokes v. D.A. of the County ofPhi/a., 247 F.3d 539, 542 (3d Cir. 2001).

        Here, the New Jersey Supreme Court denied certification on January 7, 2015, concluding

Petitioner’s state court proceedings, and the Petition in this matter (ECF No. 1) is dated June 9,

2017, well outside the one-year limitations period. In his cover letter, Petitioner asserts that he

previously submitted a habeas petition on July 31, 2015, and attaches follow-up letters dated

January 8, 2016, July 26, 2016, and April 7,2017. (ECF No. 1-2, at 2-3.) The June 9,2017

cover letter is stamped received on June 21, 2019. (ECF No. 1-2 at 1-6.) The April 7,2017,

letter is stamped received on April 11, 2017. (Id.) In response to the Order to Show Cause,

Petitioner also provided an unstamped “copy” of the 2015 Petition.

        “[A] pro se prisoner’s habeas petition is deemed filed the moment he delivers it to prison

officials for mailing to the district court.” Burns v. Ivlorton, 134 F.3d 109, 113 (3d Cir. 1998)

(citing Houston v Lack, 487 U.S. 266 (1988). This rule is known as the prisoner mailbox rule.

Here, Petitioner has provided insufficient evidence that he handed the petition to prison officials

on or about July 31, 2015 and mailed follow up letters on or about January 8,2016 and July 26,

2016, as these documents bear no date stamps. Petitioner’s assertions and the unstamped

“copies” provided, without more, do not show that he mailed his petition in July 2015 or

followed up with the Clerk’s Office twice in 2016, absent proof of deductions for postage, the

filing fee, or some other evidence that these documents were actually handed to prison officials

for filing. Nor has Petitioner provided any explanation as to why he is unable to provide his



                                                  5
prisoner account statements showing the relevant deductions. Because Petitioner has not shown

that the 2015 Petition was handed to prison officials for filing on or about July 31, 2015 or

within the one-year limitations period, the Court finds that the Petition is untimely.

        The Court next addresses equitable tolling. The United States Supreme Court has held

that the habeas time bar is not jurisdictional but is instead subject to equitable tolling. See

Holland v. Florida, 560 U.S. 631, 645-46 (2010). In Holland, the Supreme Court held that

equitabLe tolling is proper only where the petitioner “shows (I) that he has been pursuing his

rights diligently, and that some extraordinary circumstance stood in his way and prevented

timely filing.” Id at 649. Petitioner bears the burden of proving both requirements. See Pace v.

DiGuglielmo, 544 U.S. 408,418(2005); Urcinoli v. Cathel, 546 F.3d 269, 273 (3d Cir. 2008).

Excusable neglect is insufficient to warrant equitable tolling. United States v. Thomas, 713 F.3d

165, 174 (3d Cir. 2013).

         Even if the Court were to assume that Petitioner, who relies on assistance of paralegals,

mistakenly believed his petition was mailed to the District Court on or about July 31, 2015, he

has not established a valid basis for equitable tolling. Petitioner has not asserted any facts

showing that any extraordinary circumstances that prevented his timely filing of the petition.

Nor has he shown reasonable diligence. With respect to the latter, Petitioner has not provided

sufficient evidence that the January 8, 2016 and July 26, 2016 follow-up letters were handed to

prison officials for filing. The first follow-up letter that is stamped received by the Clerk of the

Court is dated April 9,2017, which is 618 days after he asserts that he submitted his petition for

filing. As such, even if Petitioner could establish extraordinary circumstances and mistakenly

believed the 2015 Petition was mailed to the Clerk of the Court on or about July 31, 2015, he has

not shown he was reasonably diligent in pursuing his rights.



                                                  6
             Finally. Petitioner seeks to excuse his petition’s untimeliness based on the actual

    innocence exception to procedural default recognized in Schiup v Delo, 513 U.S. 298 (1995),

and extended to include time-barred petitions in MeQuiggin v Perkins, 569 U.S. 383 (2013). To

qualil5’ for this exception, the petitioner must present new, reliable evidence showing it is more

likely than not that no reasonable juror would have voted to convict him. Reeves v. Fayette SCI,

897 F.3d 154, 157 (3d Cir. 2018) (citing Schlup, 513 U.S. at 324). Petitioner has not provided

such evidence. As such, it appears that the actual innocence exception is inapplicable.

       IV.      CONCLUSION

             For the reasons explained in this Opinion, the Court will dismiss the Petition as

untimely.2 When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim[s], a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Didiano v. Balicki, Civil Action

No. 09—2315 (FLW), 2010 WL 1752191, at 6-7 (Apr.29, 2010) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)). Here, reasonable jurists would not find the Court’s procedural ruling

debatable. Accordingly, no certificate of appealability shall issue. An appropriate Order

follows.




                                                   Madeline Co Ar eo, istri
                                                   United States District Court



2
 To the extent Petitioner can provide his prison account statements showing the deductions for
postage and the filing fee for the 2015 Petition or the follow-up letters in 2016, he may file a
motion under Fed. R. Civ. P. 59(e).
                                                      7
